Citation Nr: 1541496	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a fractured left tibia.

6.  Entitlement to service connection for a back condition, to include as secondary to residuals of a fractured left tibia.

7.  Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to a back condition.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2013, the Veteran testified before a Decision Review Officer (DRO).  In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  Transcripts of both hearings are of record.  

The Veteran was denied entitlement to service connection for residuals of a fractured left tibia in October 1986 and March 2010.  The March 2010 rating decision also denied entitlement to service connection for a back condition.  In June 2013 and August 2013, relevant service treatment records (STRs) and service personnel records were associated with the claims file.  Because the newly-associated service records are relevant official service department records that existed at the time of the prior denials but had not been associated with the claims file, VA must reconsider the claims.  38 C.F.R. § 3.156(c) (2015).  These issues have been recharacterized accordingly on the title page.

The issues of entitlement to service connection for right ear hearing loss, residuals of a fractured left tibia, a back condition, and sciatica of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 15, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia.

2.  On May 15, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.

3.  The preponderance of the evidence shows that the Veteran is not currently diagnosed with left ear hearing loss for VA purposes.

4.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.   Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2011 that informed him of his duty and the VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's VA treatment records, Social Security Administration records, lay statements, and some STRs have been obtained.  

As discussed in the Remand section below, some of the Veteran's STRs have not yet been obtained.  However, not all medical records must be sought, but only those that are relevant to the Veteran's claim.  To conclude that all medical records are relevant would render the word relevant superfluous in the statute governing VA's duty to assist.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  The claim of entitlement to service connection for left ear hearing loss is being denied herein on the basis that there is no current disability.  Thus, there is no indication that any outstanding STRs have a reasonable possibility of helping to substantiate the Veteran's claim and the Board finds that they are not relevant to this issue.  It is therefore unnecessary to obtain them before adjudicating the claim of entitlement to service connection for left ear hearing loss.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran was provided with a VA audiological examination in September 2011.  The Board finds that the medical opinion evidence is adequate in order to evaluate the Veteran's current left ear hearing loss as the puretone test results are valid for rating purposes.

The Veteran has been afforded hearings before a DRO and a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO/VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the DRO did not note the bases of the prior determination but the VLJ did explain the elements that were lacking to substantiate the service connection claim for left ear hearing loss.  They both asked specific questions directed at identifying the timeline of symptoms and treatment and whether the Veteran meets the criteria for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Both the DRO and the VLJ specifically sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim, discussing the Veteran's VA treatment, Social Security disability records, service personnel and treatment records, and the bases at which the Veteran had been treated in service.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the May 15, 2014, hearing the Veteran withdrew the appeal of the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia, and entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

III.  Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, bias, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Left ear hearing loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider sensorineural hearing loss an organic disease of the nervous system and therefore a chronic disease under 3.303(b).  38 C.F.R. § 3.309.

There is no competent evidence that the Veteran has a current diagnosis of left ear hearing loss for VA purposes.  The Veteran's STRs show normal hearing at entrance (puretone thresholds less than or equal to 10 dB at 500, 1000, 2000, 3000, 4000 Hertz) and no complaints, treatment, or diagnosis of hearing problems in service.  On his August 2011 claim application, the Veteran contended that he is entitled to service connection for bilateral hearing loss but provided no onset date or other evidence of a diagnosis.

The only current audiogram of record was obtained in conjunction with the September 2011 VA examination.  Pure tone threshold levels, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
15
20
20
55
85
45
94
LEFT
15
10
15
20
35
20
96

In the left ear, the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are not 40 dB or greater and the auditory thresholds for at least three of the above frequencies are not 26 dB or greater, nor is his speech recognition score less than 94 percent.  The Board acknowledges that this audiogram does show hearing loss for VA purposes in the right ear; this claim is addressed in the Remand section below.

Post-service VA treatment records address hearing loss only a few times.  In two separate treatment records made on the same date in April 2008, there are conflicting subjective reports of "hearing loss bilaterally" and "denies any . . . hearing loss."  In September 2008 and February 2011, providers affirmatively found no hearing loss.

Competent lay evidence may be used to substantiate the elements of a service connection claim.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).  In this case, the Veteran reports decreased hearing acuity in the left ear.  The Board finds that the diagnosis of hearing loss for VA purposes is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation (i.e., audiometric testing).  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  This Veteran has not demonstrated any experience with audiometric testing that would allow him to diagnose this disability by finding specific auditory thresholds and/or speech recognition scores.  Thus, the Board finds that the Veteran's contention that his decreased hearing acuity is a diagnosis of left ear hearing loss for VA purposes is not a valid lay diagnosis.  

Thus the competent evidence of record does not show a current left ear hearing loss disability for VA purposes.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Additionally, the evidence does not show left ear hearing loss manifest to a compensable degree within one year of discharge from service.  Thus, there is no basis to grant service connection based on the one year presumption of service incurrence under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

Therefore, the Board finds that the claim for service connection for left ear hearing loss must be denied because the preponderance of the evidence of record is against a finding that the Veteran has a current hearing loss disability in that ear.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

B.  Tinnitus

Tinnitus is a chronic disease within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection for tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The Veteran contends that his tinnitus is due to in-service acoustic trauma.  At his DRO and Board hearings, the Veteran reported that he was exposed to acoustic trauma in service in his role as a carpenter.  As a carpenter, he worked with electric band saws that made "a shrieking sound like a constant chalk going across a blackboard."  See DRO Hearing Transcript at 5.  He also testified that his barracks at March Air Force Base (AFB) were a quarter mile from the B-52 flight line and that when they backed up their engines twice a week, it was loud enough that the window flaps would come unlatched and flap with the vibration.  The Veteran is competent to report a history of in-service noise exposure.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 470.  The Veteran's DD Form 214 confirms that his specialty throughout his active service was Carpentry Specialist.  The Board finds the Veteran's report credible as it is consistent with the evidence of record and there is no conflicting evidence.  Thus, the Board finds that the Veteran was exposed to acoustic trauma in service.

At the September 2011 VA examination, the Veteran reported that he experiences constant ringing in his ears that began in service right after leaving March AFB and that this symptom has continued to the present.  At the DRO hearing he testified, "it still rings today."  At his Board hearing he testified that after he had been at March AFB for six or eight months, he realized "there's a low water hum in my ears. . . . It's like ever so tiny tinkling.  It's almost metallic in nature. . . . And it's never left me. . . I got this ringing."  See Board hearing transcript at 28.  The VA examiner diagnosed recurrent tinnitus; moreover tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

While the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2); Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 470.  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan, 451 F.3d at 1337.  In a single VA treatment record dated in April 2008, the provider states that the Veteran "denies any tinnitus or hearing loss."  However, in a separate treatment record made on the same date by a different provider, he is noted to have reported bilateral hearing loss.  As these VA treatment records show an inconsistent picture of the Veteran's reports regarding his hearing on that date, the Board finds that this notation of a denial of tinnitus is less probative than the Veteran's hearing testimony and report to the VA examiner, which tell a consistent story of continuous symptomatology beginning in service.  The Board thus finds his reports of the onset and recurrence of tinnitus symptoms credible.  

The Board finds that the Veteran's competent, credible report of ringing in his ears from service to the present establishes continuity of tinnitus symptomatology and service connection is warranted.


ORDER

The appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia is dismissed.

The appeal of the issue of entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, is dismissed.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran seeks entitlement to service connection for right ear hearing loss, residuals of a fractured left tibia, a back condition (including as secondary to residuals of a fractured left tibia), and sciatica of the left lower extremity (including as secondary to a back condition).  For the following reasons, the Board finds these claims must be remanded.

Relevant to all of the claims on appeal, it appears that there are outstanding STRs that must be obtained.  Specifically, while some STRs have been associated with the claims file, the record does not contain a separation examination or report of medical history.  Such a report may contain evidence relating to right ear auditory thresholds, the left leg, and the back.  Moreover, the April 1980 Line of Duty determination shows that the Veteran was treated at the Chanute AFB Hospital for a fractured left tibia on April 4, 1980, after being mugged and that this injury occurred in the line of duty.  Lay statements, testimony, and reports to physicians indicated that extensive treatment was required as the leg healed.  However, STRs reflecting this injury and treatment have not been obtained and associated with the claims file.  In light of the state of the record, the Board finds that the claims must be remanded to associate any outstanding STRs.

Right ear hearing loss
As discussed above, the September 2011 VA audiogram shows that the Veteran has a current hearing loss disability in his right ear for VA disability purposes under 38 C.F.R. § 3.385, and the Board has found that he was exposed to acoustic trauma.  Thus the decision turns on whether his current right ear hearing loss is related to service.

The September 2011 VA examiner could not provide a medical opinion as to the etiology of the hearing loss without resorting to speculation because "there are no audiometric test results in the service medical record to either support or deny this claim."  However, this opinion fails to discuss the Veteran's credible reports of in-service noise exposure and why his current right ear bilateral hearing loss could not be related thereto.  Buchanan, 451 F.3d at 1337.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Board is remanding the claim to obtain outstanding STRs which may include relevant audiometric evidence.  Thus, the Board finds that an additional medical opinion is needed to address whether the Veteran's right ear hearing loss is related to service.  The VA evaluator should be aware that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley, 5 Vet. App. at 159.

Residuals of a fractured left tibia
The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the line of duty determination shows diagnosis and treatment of a fractured left tibia in service in April 1980.  A March 1986 VA treatment record noted joint pain in the left shin and at his hearings the Veteran testified that he currently has pain in the left leg.  The Board finds that a remand is necessary to obtain a VA examination and medical opinion addressing whether any current left leg disabilities are residuals of the in-service left tibia fracture.

Back condition and sciatica of the left lower extremity
In this decision, the Board has remanded the issue of entitlement to service connection for residuals of a fractured left tibia.  As the Veteran has claimed entitlement to service connection for a back condition as secondary to residuals of a fractured left tibia, and service connection for sciatica of the left lower extremity as secondary to the back, a decision by the Board on these secondary service connection claims would be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Additionally, the record shows that the Veteran has a current back diagnoses (degenerative joint disease, chronic low back pain, and lumbar disc degeneration).  A November 1982 service personnel record shows that in October 1982 the Veteran was diagnosed in service with muscle spasm in the back.  A post-service treatment record dated in April 1993 states that the Veteran was diagnosed with lumbar disc degeneration four to five years prior (i.e., in the late 1980s).  Moreover, post-service treatment records show that the Veteran has been consistently diagnosed and treated for chronic back pain for decades.  As to the claim of sciatica, the Veteran reported occasional radiation of low back pain down the legs as early as April 1994.  At his hearings he testified that he has numbness in the left foot and that pain shoots down his leg from his low back occasionally.

The Board finds that this evidence indicates that the Veteran's back condition may be associated with his active service, but the record does not contain sufficient evidence for the Board to make a decision on the issue.  McLendon, 20 Vet. App. 79.  Thus, on remand the Veteran must be provided with a VA examination addressing whether any current back condition is directly related to service, to include the fractured left tibia, as well as whether any current sciatica of the left leg is related to the back condition.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service treatment records, to include all documents pertaining to treatment for a fractured left tibia beginning on April 4, 1980, and any separation examination and/or report of medical history.  At least some of this treatment took place at Chanute Air Force Base Hospital.

All attempts to secure these records, and any response received, must be documented.  If advised that these records are unavailable, issue a Formal Finding of Unavailability and notify the Veteran of that fact and of the forms of evidence he may submit in lieu of his missing service records.

2.  Obtain any outstanding VA treatment records dated from July 2012 to the present that are relevant to the Veteran's left leg, back, and/or right ear hearing.

3.  Notify the Veteran that he may submit additional lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the onset of his in-service and post-service hearing loss, left leg, and/or back symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any additional treatment records with the claims file, obtain a medical opinion from a VA audiologist to determine whether the Veteran's right ear hearing loss is related to service.  The evaluator should review the claims file and note such review in the report.  

The evaluator must accept as fact that the Veteran was exposed to acoustic trauma in service.  The evaluator should be aware that hearing loss need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.

After reviewing the claims file, the evaluator should state whether it is at least as likely as not that the Veteran's current right ear hearing loss is related to acoustic trauma in service.

The evaluator must acknowledge and discuss the Veteran's competent report of symptoms during and since service.  A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.  

5.  After obtaining any outstanding treatment records and incorporating them into the claims file, schedule the Veteran for an appropriate VA examination(s) to determine whether any current left leg disability or back disability is related to residuals of a fractured left tibia or any incident of service.  The examiner(s) should review the claims file and note that review in the report.  All appropriate tests and studies should be conducted.  The examiner(s) should:

a) Identify any disabilities of the left leg that have been present at any time since March 1986;

b) For each identified disability of the left leg, state whether it is at least as likely as not that the disability is a residual of the April 1980 in-service fracture of the left tibia.

c) Identify any disabilities of the back that have been present at any time since January 2010.

d) For each identified back disability, state whether it is at least as likely as not that it had its onset in service;

e) If arthritis of the back is diagnosed, state whether it is at least as likely as not that it had its onset within one year of discharge from service (by August 1984).

f) For each identified back disability, state whether it is at least as likely as not that it is otherwise related to service, to include the April 1980 left tibia fracture (and any resulting atrophy or gait change) and/or October 1982 diagnosis of muscle spasm in the back.

g) Identify any current neurological disability of the left leg.

h) For each identified neurological disability of the left leg, state whether it is at least as likely as not that it had its onset in or is otherwise related to service;

i) For each identified neurological disability of the left leg, state whether it is at least as likely as not that the disability was caused or aggravated by a diagnosed back disability.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report(s).

6.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


